Exhibit 99.1 Suncor Energy and Petro-Canada join forces to create the premier Canadian energy company The combination of Suncor Energy and Petro-Canada creates a globally-competitive, Canadian-based integrated energy company with a balanced portfolio of high quality assets, a strong balance sheet and significant growth prospects. All dollar figures in this news release are Canadian unless otherwise noted. This document makes reference to barrels of oil equivalent (boe). A boe conversion ratio of six thousand cubicfeet of natural gas: one barrel of crude oil is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead.
